 

Exhibit 10.1

 



COOPERATION AND SUPPORT AGREEMENT

 

This Cooperation and Support Agreement (this “Agreement”) is made and entered
into as of January 24, 2020, by and between Valaris plc, a public limited
company incorporated under the laws of England and Wales (the “Company”), and
Luminus Management, LLC, a limited liability company organized under the laws of
Delaware (together with its Affiliates (as hereinafter defined), “Investor”)
(each of the Company and Investor, a “Party” to this Agreement, and
collectively, the “Parties”).

 

RECITALS

 

WHEREAS, as of the date hereof, Investor is deemed to beneficially own
36,982,076 shares of the Company’s Class A ordinary shares, par value $0.40 per
share (the “Ordinary Shares”); and

 

WHEREAS, as of the date hereof, the Company and Investor have determined that it
is in their respective best interests to come to an agreement to modify the
composition of the Company’s board of directors (the “Board”) and as to certain
other matters, as provided herein.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound hereby, agree as follows:

 

1.Board Matters and Related Agreements.

 

(a)           New Director. The Company hereby agrees that, effective five (5)
business days following the issuance of the Company 8-K (as hereinafter defined)
announcing the entry into this Agreement, the Board and all applicable
committees thereof shall take all necessary actions to appoint Adam Weitzman, as
representative of Investor (the “Investor Affiliated Director”) as a director of
the Company. Satisfactory completion of customary background checks and the
Company’s standard directors and officers questionnaire for the Investor
Affiliated Director shall have been completed prior to the date hereof.
Simultaneously with the appointment of the Investor Affiliated Director to the
Board, the size of the Board shall be increased to not more than twelve (12)
directors. The Board, based on information provided by Investor and the Investor
Affiliated Director, has determined that the Investor Affiliated Director would
(i) qualify as an “independent director” under the applicable rules of The New
York Stock Exchange (“NYSE”) and the rules and regulations of the U.S.
Securities and Exchange Commission (the “SEC”) and (ii) satisfy the guidelines
and policies with respect to service on the Board applicable to all
non-management directors (including the requirements set forth in clauses
(iii)-(iv) of Section 1(g) hereof).

 

(b)           2020 Annual General Meetings. The Board and all applicable
committees thereof shall take all necessary actions (to the extent within their
capacity and control) so that the Investor Affiliated Director, Frederick Arnold
and Georges Lambert (or any applicable replacement therefore) (collectively, the
“New Directors”) shall stand for election as directors at the Company’s 2020
annual general meeting of shareholders (the “2020 Annual General Meeting”). The
Company agrees that its slate of nominees for election as directors of the
Company at the 2020 Annual General Meeting will consist of not more than eleven
(11) director nominees, including each of the New Directors. The Company agrees
to recommend, support and solicit proxies for the election of each of the New
Directors at the 2020 Annual General Meeting in the same manner and to the same
extent as for the Company’s other nominees.

 

(c)           Board Size.

 

(i)            Notwithstanding anything to the contrary herein,

 



 

 

 

(A)          the Company agrees that following the appointment of the Investor
Affiliated Director and until a date that is not later than the conclusion of
the 2020 Annual General Meeting, the size of the Board shall be no more than
twelve (12) directors. Not later than the conclusion of the 2020 Annual General
Meeting and during the Standstill Period (as hereinafter defined), the Board and
all applicable committees thereof shall take all necessary actions to decrease
the size of the Board from not more than twelve (12) to not more than eleven
(11) directors; and

 

(B)           Following the conclusion of the 2020 Annual General Meeting and
during the Standstill Period, the Company agrees that the size of the Board
shall not be increased above eleven (11) directors without unanimous Board
consent.

 

(ii)           For the avoidance of doubt, nothing contained in Sections
1(a)-(c) shall in any way limit the Board’s ability to effect a direction given
to the Board by the Company’s shareholders pursuant to a resolution passed at a
shareholder meeting, it being understood that the Board shall not directly or
indirectly solicit, sanction or support any shareholder direction that would
reasonably be expected to impact the obligations contained in Sections 1(a)-(c).

 

(d)           Standing Committees Appointments. In addition to appointments made
to the Finance Committee as provided for under Section 1(e) hereof, the Company
agrees that the Board and all applicable committees thereof shall take all
necessary actions to appoint each New Director to at least one (1) of the
Board’s standing committees as appropriate in accordance with applicable
regulatory requirements, the Board’s ordinary course appointment process and
such New Director’s experience and skill set. In furtherance of the foregoing
sentence, the Investor Affiliated Director shall in any event be appointed to
the Compensation Committee and, subject to Section 1(g)(iii), shall serve until
such Investor Affiliated Director’s earlier death, resignation or removal. The
Investor Affiliated Director shall be invited to attend all meetings of standing
committees of which he is not a member in a non-voting capacity, except where
the committee chairperson determines that there is a specific reason to limit
attendance at the meeting in accordance with the Company’s Articles of
Association, Corporate Governance Policy or applicable committee charter and
subject to Section 1(g)(v) hereof.

 

(e)           Finance Committee.

 

(i)                            Concurrently with his appointment to the Board,
the Investor Affiliated Director shall be appointed to the Finance Committee of
the Board (the “Finance Committee”).

 

(ii)                           Until at least December 31, 2020, the Finance
Committee shall have four (4) members, consisting of the three (3) New Directors
(or any replacement therefor) and one (1) other independent director; provided,
however, that, following the appointment of the Investor Affiliated Director to
the Board, there will be a transition period during which the Finance Committee
may have five (5) members, which transition period shall in no event continue
beyond the conclusion of the 2020 Annual General Meeting. Attached as Exhibit A
hereto is the charter of the Finance Committee (the “Finance Committee
Charter”).

 

(iii)                          In the case of a resignation of a member of the
Finance Committee: (A) if the resignation was by a director who is not a New
Director, the replacement will be determined by vote of a majority of the Board,
or (B) if the resignation was by a New Director (in the case of the Investor
Affiliated Director, other than a resignation made pursuant to Section
1(g)(iii)), the replacement shall be the applicable Replacement Director (as
hereinafter defined) subject to the terms of Section 1(f) hereof.

 

(iv)                          As soon as practicable following the execution of
this Agreement, with the Company using reasonable best efforts to execute such
agreement not later than two (2) weeks following the execution of this
Agreement, the Finance Committee shall engage Torque Point Advisors, LLC
(“Torque Point”), as a financial advisor to the Finance Committee, for a minimum
term of one (1) year, subject to customary and commercially reasonable terms and
conditions; provided that if, prior to the end of such one (1) year term, (x)
Torque Point terminates its engagement (other than following a material breach
of the engagement letter by the Company which remains uncured) or (y) the
Company terminates Torque Point’s engagement because of a material breach of the
engagement letter by Torque Point which remains uncured, then the Company shall
have fully complied with its obligations under this Section 1(e)(iv). Such
engagement letter shall contain a customary “key man” provision relating to
Richard Katz. Torque Point shall report to the Finance Committee and shall, at a
minimum, provide advice, recommendations, plans and strategies with respect to
the “Capital Structure Activities” (as defined in the Finance Committee
Charter). Additional services may be requested by the Chair of the Finance
Committee. The Company shall cooperate with Torque Point as it executes its
advisory services and shall provide Torque Point with access to management,
records and other Company advisors as is reasonably required to fulfill such
services, and in a manner similar to the access the Company provides to its
other advisors. Any additional access will be granted as deemed appropriate and
reasonably necessary by the Chair of the Finance Committee. The Finance
Committee shall determine whether to extend Torque Point’s engagement at the end
of the initial term of the engagement.

 



2

 

 

(v)                           The CEO of the Company and the Chairman of the
Board shall be invited to attend all meetings of the Finance Committee in an ex
officio non-voting capacity.

 

(vi)                          The Finance Committee shall use diligent efforts
to make any additional recommendations to the Board regarding Capital Structure
Activities as soon as practicable.

 

(f)            Replacement Rights.

 

(i)                            During the Standstill Period, if the Investor
Affiliated Director is unable or unwilling to serve as a director (or becomes
unaffiliated with Investor), resigns as a director (other than a resignation
made pursuant to Section 1(g)(iii)), is removed as a director prior to the
expiration of the Standstill Period, and at such time a Minimum Ownership Event
(as hereinafter defined) has not occurred and Investor has not committed a
material breach of this Agreement, Investor shall have the ability to name a
replacement director, subject to the consent of the Company, not to be
unreasonably withheld (any such replacement director shall be referred to as the
“Investor Replacement Director”). Any Investor Replacement Director named by
Investor shall be required to (A) qualify as an “independent director” under the
applicable rules of NYSE and the rules and regulations of the SEC and (B)
satisfy the guidelines and policies with respect to service on the Board
applicable to all non-management directors. Subject to applicable rules of NYSE
and the rules and regulations of the SEC, the Board and all applicable
committees thereof shall take all necessary actions to appoint any Investor
Replacement Director to any applicable committee of the Board of which the
Investor Affiliated Director was a member immediately prior to such Investor
Affiliated Director’s resignation or removal; provided that such Investor
Replacement Director is qualified to serve on any such committee of the Board.
The terms and conditions applicable to the Investor Affiliated Director under
this Agreement shall apply to any such Investor Replacement Director as if such
person were the Investor Affiliated Director. Following the appointment of any
Investor Replacement Director to replace the Investor Affiliated Director in
accordance with this Section 1(f)(i), all reference to the Investor Affiliated
Director or the New Directors herein shall be deemed to include any Investor
Replacement Director (it being understood that this sentence shall apply whether
or not references to the Investor Affiliated Director expressly state that they
include any Investor Replacement Director). If at any time a Minimum Ownership
Event occurs, the right of Investor pursuant to this Section 1(f)(i) to name an
Investor Replacement Director to fill the vacancy caused by the resignation or
removal of the Investor Affiliated Director shall automatically terminate. Prior
to the appointment of any Investor Replacement Director to the Board, the
Investor Replacement Director will submit to the Company the information,
documentation and acknowledgements set forth in clause (iv) of Section 1(g)
hereof.

 

(ii)                           During the Standstill Period, if a Minimum
Ownership Event has not occurred and if either of the New Directors, other than
the Investor Affiliated Director, ceases to serve as a director of the Company
for any reason, the Company shall seek to appoint a replacement director,
through the Board’s normal processes (any such replacement nominee shall be
referred to as the “New Director Replacement Director”) and, together with any
Investor Replacement Director, a “Replacement Director”) and the Nominating,
Governance and Sustainability Committee will invite Investor to submit names of
candidates to be considered pursuant to such process. Any New Director
Replacement Director shall have similar skillsets as the applicable New Director
being replaced.

 



3

 

 

(iii)                          During the Standstill Period, if a Minimum
Ownership Event has not occurred and a director other than the New Directors
ceases to serve as a director of the Company for any reason, the Board, through
its normal processes, may, in its sole discretion, seek to replace such
departing director with a new independent director (unless such departing
director is the Company’s Chief Executive Officer, in which case the replacement
shall be the incoming Chief Executive Officer, unless determined otherwise by
the Board).

 

(g)           Additional Agreements.

 

(i)                         Investor agrees that it will comply, and cause its
respective controlled Affiliates and Associates to comply, with the terms of
this Agreement and shall be responsible for any breach of this Agreement by any
such controlled Affiliate or Associate. As used in this Agreement, the terms
“Affiliate” and “Associate” shall have the respective meaning set forth in Rule
12b-2 promulgated by the SEC under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and shall include all persons or entities that at
any time during the term of this Agreement become Affiliates or Associates of
any person or entity referred to in this Agreement.

 

(ii)                        Until the Termination Date, Investor agrees that it
will (A) be present for quorum purposes at the 2020 Annual General Meeting and
(B) vote or cause to be voted all shares of the Ordinary Shares beneficially
owned, or deemed to be beneficially owned (as determined under Rule 13d-3
promulgated under the Exchange Act), and entitled to vote as of the record date,
by Investor:

 

(1) in favor of the slate of directors recommended by the Board consistent with
the terms of this Agreement;

 

(2) against the removal of any directors at the 2020 Annual General Meeting
(such obligations will be made in accordance with the terms hereof), in favor of
any say-on-pay vote (provided, however, that Investor need not vote in favor of
the say-on-pay vote in the event that (x) both Institutional Shareholder
Service, Inc. (“ISS”) and Glass Lewis & Co. (“Glass Lewis”) recommend against
the say-on-pay vote and (y) the “total average direct compensation” (defined as
base salary, plus target annual cash bonus, plus target Long-Term Incentive Plan
award, plus any other equity grant) for the Company’s named executive officers
(as such term is used in the Exchange Act) (excluding reasonable and customary
retention bonuses and increases as a result of promotions) for calendar year
2020 has increased by more than twenty percent (20%) compared to the total
average direct compensation for such named executive officers for calendar year
2019; for the avoidance of doubt, the calculation of total average direct
compensation excludes any previously disclosed severance payments);

 

(3) in favor of any standard resolutions put to a shareholder vote at the 2020
Annual General Meeting (including those related to the appointment of a UK
statutory auditor or US independent registered public accounting firm, UK
statutory auditor remuneration, UK statutory accounts, the directors’
remuneration report and the directors’ remuneration policy (provided, however,
that Investor need not vote in favor of the director’s remuneration report or
directors’ remuneration policy (as applicable)  in the event that (x) both ISS
and Glass Lewis recommend against the directors’ remuneration report or
directors’ remuneration policy (as applicable) and (y) the “director total
average direct compensation” (defined as retainer (including retainers for Chair
positions), plus target Long-Term Incentive Plan award, plus any other equity
grant) for the Company’s non-employee directors for calendar year 2020 has
increased by more than five percent (5%) compared to the director total average
direct compensation for such non-employee directors for calendar year 2019),
allotment of shares (in accordance with the statutory requirements and
guidelines of the UK proxy advisory services), disapplication of pre-emptive
rights (in accordance with the statutory requirements and guidelines of the UK
proxy advisory services) and new equity plans or amendments to existing equity
plans); and

 



4

 

 

(4) in accordance with the Board’s recommendation with respect to any other
matter brought to a vote of the Company’s shareholders during the Standstill
Period (including all shareholder proposals under Rule 14a-8 promulgated under
the Exchange Act) unless either ISS or Glass Lewis have recommended otherwise
and Investor has not campaigned any such proxy advisory service to recommend
against such matter, in which case Investor may abstain from voting on such
matter (or if an abstention has the same effect as a vote against the matter,
Investor will not vote on such matter);

 

provided, however, that Investor will vote its Ordinary Shares in accordance
with the recommendation of the Board on any matter that the Investor Affiliated
Director has approved, regardless of the recommendation of ISS or Glass Lewis;
provided, further, that the obligations contained in clause (4) above shall not
apply to any extraordinary matters voted on at a shareholder meeting involving
mergers and acquisitions or a similar business combination (including any
transaction that would result in the acquisition by any third party of 50% or
more of the Ordinary Shares of the Company) as well as any recapitalization,
restructuring, liquidation, or dissolution of the Company (each, an
“Extraordinary Transaction”). Notwithstanding anything to the contrary in this
Agreement, (xx) Investor shall have no obligations with respect to clauses (A)
and (B) of this Section 1(g)(ii) in the event that the Board accepts the
resignation of the Investor Affiliated Director (or any Investor Replacement
Director, as applicable) pursuant to Section 1(g)(iii)(A) hereof, and (yy) none
of the obligations contained in this Section 1(g)(ii) or elsewhere in this
Agreement shall restrict Investor or any of its Affiliates or Associates from
tendering shares, receiving payment for shares or otherwise participating in any
Extraordinary Transaction on the same terms as other shareholders of the Company
or any of its subsidiaries that has been approved by the Board.

 

(iii)                       Prior to the date hereof, the Investor Affiliated
Director has delivered to the Company an executed irrevocable resignation letter
as a director in the form attached hereto as Exhibit B, pursuant to which the
Investor Affiliated Director agrees to tender his resignation from the Board and
all applicable committees thereof (which the Board may or may not accept) if (A)
Investor sells or disposes (excluding involuntarily dispositions caused solely
by actions of the Company) of Ordinary Shares, and after giving effect to such
sale or disposition, Investor’s aggregate beneficial ownership (which, for
purposes of this Agreement, shall be determined under Rule 13d-3 promulgated
under the Exchange Act) of the then-outstanding Ordinary Shares of the Company
is below either (I) both (1) nine percent (9%) of the Company’s then-outstanding
Ordinary Shares and (2) a value of $140 million (based on the average of the
closing price of the stock over the preceding ten trading days) or (II) 5.25% of
the Company’s then-outstanding Ordinary Shares (such sale or disposition event
resulting in either (I) or (II) being referred to as, a “Minimum Ownership
Event”) or (B) upon a material breach of this Agreement by Investor (after a
reasonably detailed written notice of such breach by the Company to the Investor
and a reasonable opportunity for Investor to cure such breach). The resignation
letter will also provide that the Investor Affiliated Director must tender his
resignation from the Board and all applicable committees thereof (which the
Board may or may not accept) if Investor or any of its Affiliates nominates one
or more candidates for election to the Board at the Company’s 2021 annual
general meeting of shareholders (the “2021 Annual General Meeting”). Any
Investor Replacement Director shall sign a substantially similar irrevocable
resignation letter prior to his or her appointment to the Board. The Investor
Affiliated Director’s or Investor Replacement Director’s irrevocable resignation
made pursuant to this paragraph shall not be effective until the Board shall
have accepted such resignation, which acceptance shall be made within the sole
and absolute discretion of the Board, provided that any such rejection of a
resignation by the Board shall not impact the ability of the Investor Affiliated
Director or Investor Replacement Director to resign from the Board if he or she
desires to do so. In furtherance of the purposes of this paragraph, Investor
will provide the Company its beneficial ownership and economic exposure of the
Company’s securities from time to time as requested by the Company.

 



5

 

 

(iv)                       Prior to the date hereof, the Investor Affiliated
Director has delivered to the Company (A) a fully completed copy of the
Company’s standard director and officer questionnaire and other reasonable and
customary director onboarding documentation required by the Company’s written
policies and procedures of non-management directors in connection with the
appointment or election of new Board members and (B) a written acknowledgment in
substantially the form entered into by the other directors of the Company that
the Investor Affiliated Director agrees to be bound by all current policies,
codes and guidelines applicable to Company directors, including the Company’s
securities trading policy, share ownership guidelines, code of conduct, and
corporate governance principles (the “Company Policies”). The Company agrees
that the Investor Affiliated Director shall (1) be indemnified by the Company in
the same manner as all other non-management directors of the Company and (2)
receive the benefit of customary directors’ and officers’ liability insurance
coverage in accordance with the terms of any such insurance policy.

 

(v)                        If, in the exercise of its fiduciary duties and after
consulting with its legal counsel, the Board determines in good faith that the
Investor Affiliated Director has a conflict of interest or an appearance of a
conflict of interest (it being understood that Investor’s ownership of Ordinary
Shares will not, in and of itself, be an appearance of or an actual conflict of
interest) with respect to (i) a matter concerning the Investor or this
Agreement, (ii) any action taken in response to actions taken or proposed by
Investor or its controlled Affiliates with respect to the Company, (iii) any
proposed bilateral transaction between the Company and Investor or its
controlled Affiliates that is not otherwise restricted by this Agreement, or
(iv) Investor’s ownership of securities of the Company other than the Ordinary
Shares, then the Board may, by majority vote of the members of the Board (but
excluding the Investor Affiliated Director) recuse the Investor Affiliated
Director from any committee meeting (including the Finance Committee) or the
portion of any Board meeting at which any such committee or the Board is
discussing such matter that is related to the conflict of interest, and the
Company may withhold from the Investor Affiliated Director any Board or
committee material distributed to the directors in connection with such recusal.
It is understood and agreed to that, unless otherwise agreed to by the Board, no
member of the Finance Committee shall participate in any Finance Committee
meetings if such member or its Affiliates or Associates have economic, legal or
beneficial interest in any securities of the Company (other than Ordinary
Shares) that are determined by the Board in good faith to present any conflict
of interest with respect to the authority or responsibilities of the Finance
Committee.

 

(vi)                       The Company agrees that the Investor Affiliated
Director shall receive the same annual compensation as other non-employee
directors of the Company and shall be entitled to reimbursement for the Investor
Affiliated Director’s documented and reasonable out-of-pocket expenses on the
same basis as all other directors of the Company in their capacity as such.

 

2.             Standstill Provisions.

 

(a)           The standstill period (the “Standstill Period”) begins on the date
of this Agreement and shall extend until the Termination Date. Investor agrees
that during the Standstill Period, neither Investor nor any of its Affiliates
under its control or direction will, and Investor will cause each of its
Affiliates under its control not to, directly or indirectly, in any manner,
alone or in concert with others, without prior consent, invitation, approval, or
authorization of the Board or except as otherwise provided for in this
Agreement:

 

(i)                            acquire, or offer, seek or agree to acquire, by
purchase or otherwise, or direct any third party in the acquisition of, any
securities of the Company or any of its subsidiaries (including, without
limitation, Ordinary Shares and debt securities) or any securities convertible
or exchangeable into or exercisable for any such securities (collectively,
“securities of the Company”) or assets of the Company, or rights or options to
acquire any securities of the Company or engage in any swap instrument or
derivative hedging transactions or other derivative agreements of any nature
with respect to securities of the Company, provided, Investor and its Affiliates
may acquire beneficial ownership or economic exposure in the aggregate not
exceeding twenty percent (20%) of the Company’s outstanding Ordinary Shares,
subject to the Company’s securities trading policy and applicable law; provided
further, that Investor and its Affiliates under its control, in accordance with
all applicable insider trading and securities laws, may acquire, or offer, seek
or agree to acquire, by purchase or otherwise, or direct any third party in the
acquisition of, any debt securities of the Company in the event that the Board
accepts the resignation of the Investor Affiliated Director (or any Investor
Replacement Director, as applicable) pursuant to Section 1(g)(iii)(A) hereof;

 



6

 

 

(ii)                           engage in any short sale (i.e., the sale of
borrowed securities into the public market) or acquire an instrument involving a
purchase, sale or grant of any option, warrant, convertible security, stock
appreciation right or other similar right (including, without limitation, any
put or call option or swap transaction) with respect to any security (other than
a broad-based market basket or index) the purpose of which is for Investor to
derive any significant part of its value from a decline in the market price or
value of the securities of the Company;

 

(iii)                          engage in a “solicitation” of “proxies” (as such
terms are defined under the Exchange Act), votes or written consents of
shareholders or security holders with respect to, or from the holders of, the
securities of the Company (including a “withhold” or similar campaign), for any
purpose, including, without limitation, the election or appointment of
individuals to the Board or to approve or vote in favor or against shareholder
proposals, resolutions or motions, or become a “participant” (as such term is
defined in Instruction 3 to Item 4 of Schedule 14A promulgated under the
Exchange Act) in any contested “solicitation” of proxies, votes or written
consents for any purpose, including, without limitation, the election or
appointment of directors with respect to the Company (as such terms are defined
under the Exchange Act) (other than a “solicitation” or acting as a
“participant” in support of the nominees of the Board at any shareholder meeting
or voting its shares at any such meeting in its sole discretion, or providing
such encouragement, advice or influence that is consistent with either the
Board’s or Company management’s recommendation in connection with such director
nominees or other proposals, resolutions or motions, pursuant to this Agreement
or otherwise);

 

(iv)                          except as specifically contemplated in this
Agreement, present at any annual general meeting or any general meeting of the
Company’s shareholders or through action by written consent any proposal,
resolution or motion for consideration for action by shareholders, requisition
any general meeting of the Company, require the Company to circulate to
shareholders of the Company any statement, require the Company to give notice of
any proposal, resolution or motion at any annual general meeting of the Company

 

(v)                           except as specifically contemplated by this
Agreement, publicly seek any additional representation on the Board, seek the
removal of any member of the Board or encourage any person to submit nominees in
furtherance of a contested election;

 

(vi)                          grant any proxy, consent or other authority to
vote with respect to any matters (other than to the named proxies included in
the Company’s proxy card for any annual general meeting or general meeting of
shareholders or to Investor’s Affiliates, who are subject to the restrictions
set forth in this Section 2) inconsistent with the terms of this Agreement or
deposit any securities of the Company in a voting trust or subject them to a
voting agreement or other arrangement of similar effect with respect to any
annual or general meeting or action by written consent (excluding customary
brokerage accounts, margin accounts, prime brokerage accounts, swap agreements
and the like, and any arrangements solely among members of the Investor);

 

(vii)                         make any public disclosure, announcement,
statement, proposal, plan or request with respect to: (A) the Company or
controlling, changing or influencing the Board or management of the Company, (B)
the capitalization, stock repurchase programs and practices, capital allocation
or liability management programs and practices or dividend policy of the
Company, (C) the Company’s management, business, corporate or governance
structure or securities, assets, businesses or strategy, (D) any waiver,
amendment or modification to the Company’s Memorandum of Association or Articles
of Association, (E) causing a class of securities of the Company to be delisted
from or cease to be authorized to be quoted on, any securities exchange, or (F)
causing a class of equity securities of the Company to become eligible for
termination of registration pursuant to Section 12(g)(4) of the Exchange Act;

 



7

 

 

(viii)                        make any public disclosure, announcement, plan or
request inconsistent with this Agreement;

 

(ix)                           exercise any right conferred by English law or
any federal or state law of the United States (“US law”) to: inspect or request
a copy of the Company’s register of shareholders; inspect or request a copy of
the Company’s register of interests disclosed; propose an amendment to any
ordinary resolution of the Company; bring or continue any derivative claim
(either as defined in section 260 of the UK Companies Act 2006 or otherwise
under US law) concerning any director or former director of the Company or
petition any UK court pursuant to Part 30 of the UK Companies Act 2006 or any US
court pursuant to US law in respect of the Company; require the Company to
publish on a website any statement relating to audit concerns; require
independent scrutiny of any vote conducted by way of a poll at any general
meeting of the Company; apply for the appointment of an inspector to investigate
the affairs or membership of the Company; or require the Company to exercise its
powers under section 793 of the UK Companies Act 2006;

 

(x)                            form, join or act in concert with any
partnership, limited partnership, syndicate or other person or group, including
a “group” as defined pursuant to Section 13(d) of the Exchange Act with respect
to any securities of the Company, other than solely with Affiliates (that are
not portfolio companies) of Investor with respect to the securities of the
Company now or hereafter owned by them;

 

(xi)                           make any public request or submit any proposal to
amend or waive the terms of this Agreement, or take any action which would
reasonably be expected to require a public announcement of such request or
proposal;

 

(xii)                          be a lender under, or holder of a participation
interest in, or otherwise provide financing under any credit, term loan or debt
facility or agreement of the Company or any of its subsidiaries; or

 

(xiii)                         enter into any agreements or understandings
(whether written or oral) with any third party to take any action with respect
to any of the foregoing, or advise, facilitate, knowingly assist, finance,
knowingly encourage or seek to persuade any third party to take any action
Investor is prohibited from taking pursuant to this Section 2.

 

(b)           The restrictions in this Section 2 shall not prevent Investor or
any of its Affiliates from making any factual statement as required by, in
response to, or compliance with a subpoena, legal requirement, or applicable
legal process or a request by a governmental or regulatory authority with
competent jurisdiction over the party from whom information is sought (so long
as such process or request did not arise as a result of discretionary acts by
Investor). In addition, this Section 2 will not limit Investor’s private
communications or discussions with the Investor’s advisors that would not
reasonably be expected to require the Company or Investor to make public
disclosure (of any kind) with respect thereto.

 

(c)           Subject to complying with its obligations under Sections 2(a), 11
and 12 hereof, Investor may engage in any private discussions with the Company’s
senior management or any member of the Board so long as such private
communications would not be reasonably determined to trigger public disclosure
obligations for any such party.

 

(d)           Nothing in this Section 2 shall be deemed to limit the exercise in
good faith by a New Director of his or her fiduciary duties solely in his or her
capacity as a director of the Company.

 

3.Representations and Warranties of the Company.

 

The Company represents and warrants to Investor that (a) the Company has the
corporate power and authority to execute this Agreement and to bind the Company
thereto, (b) this Agreement has been duly and validly authorized, executed and
delivered by the Company, constitutes a valid and binding obligation and
agreement of the Company, and is enforceable against the Company in accordance
with its terms, except as enforcement thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
similar laws generally affecting the rights of creditors and subject to general
equity principles and (c) the execution, delivery and performance of this
Agreement by the Company does not and will not (i) violate or conflict with any
law, rule, regulation, order, judgment or decree applicable to the Company, or
(ii) result in any breach or violation of or constitute a default (or an event
which with notice or lapse of time or both could constitute such a breach,
violation or default) under or pursuant to, or result in the loss of a material
benefit under, or give any right of termination, amendment, acceleration or
cancellation of, any organizational document, agreement, contract, commitment,
understanding or arrangement to which the Company is a party or by which it is
bound.

 



8

 

 

4.Representations and Warranties of Investor.

 

Investor represents and warrants to the Company that (a) the authorized
signatory of Investor set forth on the signature page hereto has the power and
authority to execute this Agreement and any other documents or agreements to be
entered into in connection with this Agreement and to bind Investor thereto; (b)
this Agreement has been duly authorized, executed and delivered by Investor, and
is a valid and binding obligation of Investor, enforceable against Investor in
accordance with its terms, except as enforcement thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws generally affecting the rights of creditors and
subject to general equity principles; (c) the execution of this Agreement, the
consummation of any of the transactions contemplated hereby, and the fulfillment
of the terms hereof, in each case in accordance with the terms hereof, will not
conflict with, or result in a breach or violation of the organizational
documents of Investor as currently in effect; (d) the execution, delivery and
performance of this Agreement by Investor does not and will not (i) violate or
conflict with any law, rule, regulation, order, judgment or decree applicable to
Investor, or (ii) result in any breach or violation of or constitute a default
(or an event which with notice or lapse of time or both could constitute such a
breach, violation or default) under or pursuant to, or result in the loss of a
material benefit under, or give any right of termination, amendment,
acceleration or cancellation of, any organizational document, agreement,
contract, commitment, understanding or arrangement to which Investor is a party
or by which it is bound; (e) as of the date hereof, Investor is deemed to
beneficially own (as determined under Rule 13d-3 promulgated under the Exchange
Act), in the aggregate, 36,982,076 Ordinary Shares; (f) other than the debt
securities set forth on Schedule 1 to this Agreement, as of the date hereof,
Investor does not currently have, and does not currently have any right to
acquire or any interest in, any other securities of the Company (or any rights,
options or other securities convertible into or exercisable or exchangeable
(whether or not convertible, exercisable or exchangeable immediately or only
after the passage of time or the occurrence of a specified event) for such
securities of the Company or any obligations measured by the price or value of
any securities of the Company or any of its Affiliates, including any swaps or
hedging transactions or other derivative arrangements designed to produce
economic benefits and risks that correspond to the ownership of securities of
the Company, whether or not any of the foregoing would give rise to beneficial
ownership, and whether or not to be settled by delivery of securities of the
Company, payment of cash or by other consideration, and without regard to any
short position under any such contract or arrangement); and (g) Investor will
not compensate or agree to compensate (including with cash, securities or any
rights or options convertible into or exercisable for or exchangeable into
securities or any profit sharing agreement or arrangement) the Investor
Affiliated Director solely for his service as a director of the Company to the
extent such compensation paid to the Investor Affiliated Director is directly
related to (i) the financial performance of the Company or securities of the
Company or (ii) the Company or its Affiliates entering into any transaction.

 

5.Termination.

 

This Agreement shall remain in full force and effect and shall terminate (the
“Termination Date”) upon the earliest of:

 

(a)           the date that is thirty (30) business days prior to the advance
notice deadline for shareholder nominations of directors to be proposed for
appointment at the 2021 Annual General Meeting;

 

(b)           the date on which any breach by the Company in any material
respect of its obligations under this Agreement occurs (subject to the Company
receiving written notice of such breach and a reasonable opportunity for the
Company to cure such breach); or

 

(c)           such other date established by mutual written agreement of the
Parties;

 



9

 

 

provided that such termination shall not relieve any Party or the Investor
Affiliated Director from their respective obligations under each of Section 12
hereof and the NDA (as hereinafter defined), which obligations shall survive in
accordance with their terms. For the avoidance of doubt, nothing in this
Agreement shall restrict or prohibit any New Director from resigning at any time
for any reason or no reason.

 

6.Specific Performance.

 

Each of Investor, on the one hand, and the Company, on the other hand,
acknowledges and agrees that irreparable injury to the other Party would occur
in the event any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached and that such
injury would not be adequately compensable by the remedies available at law
(including the payment of money damages). It is accordingly agreed that
Investor, on the one hand, and the Company, on the other hand (the “Moving
Party”), shall each be entitled to specific enforcement of, and injunctive
relief to prevent any violation of, the terms hereof (without the requirement of
posting a bond) at the discretion of a court of competent jurisdiction, and the
other Party will not take action, directly or indirectly, in opposition to the
Moving Party seeking such relief on the grounds that any other remedy or relief
is available at law or in equity. This Section 6 is not the exclusive remedy for
any violation of this Agreement.

 

7.Severability.

 

If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. The Parties agree to use their commercially reasonable best
efforts to agree upon and substitute a valid and enforceable term, provision,
covenant or restriction for any of such that is held invalid, void or
enforceable by a court of competent jurisdiction.

 

8.Notices.

 

Any notices, consents, determinations, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending Party); (iii) upon confirmation of receipt, when sent by email (provided
such confirmation is not automatically generated); or (iv) one (1) business day
after deposit with a nationally recognized overnight delivery service, in each
case properly addressed to the Party to receive the same. The addresses and
facsimile numbers for such communications shall be:

 

If to the Company: Valaris plc   110 Cannon Street   London, EC4N 6EU, United
Kingdom   Attention: Michael T. McGuinty   Email: michael.mcguinty@valaris.com

 

With a copy (which shall not constitute notice) to: Skadden, Arps, Slate,
Meagher & Flom LLP   4 Times Square   New York, NY 10036   Attention: Richard J.
Grossman   Email: Richard.Grossman@skadden.com

 

  and

 

  Slaughter and May   One Bunhill Row   London, EC1Y 8YY   United Kingdom  
Attention: Hywel Davies and Christian Boney   Email:
hywel.davies@slaughterandmay.com     christian.boney@slaughterandmay.com

 



10

 

 

If to Investor: Luminus Management, LLC   1700 Broadway, 26th Floor   New York,
NY 10019   Attention: Shawn Singh   Email: ssingh@luminusmgmt.com

 

With a copy (which shall not constitute notice) to: Schulte Roth & Zabel LLP  
919 Third Avenue   New York, NY 10022   Attention: Eleazer Klein and Marc
Weingarten   Email: eleazer.klein@srz.com and marc.weingarten@srz.com

 

9.Governing Law; Jurisdiction.

 

This Agreement is to be governed by the laws of England and Wales. Any matter,
claim or dispute arising out of or in connection with this Agreement, whether
contractual or non-contractual, is to be governed by and determined in
accordance with such law. The courts of England and Wales are to have exclusive
jurisdiction to settle any dispute, whether contractual or non-contractual,
arising out of or in connection with this Agreement. Any proceeding, suit or
action arising out of or associated with this Agreement or the negotiation,
existence, validity or enforceability of this Agreement, whether contractual or
non-contractual (“Proceedings”) shall be brought only in the courts of England
and Wales. Each Party waives (and agrees not to raise) any objection, on the
ground of forum non conveniens or on any other ground, to the taking of
Proceedings in the courts of England and Wales. Each Party also agrees that a
judgment against it in Proceedings brought in England and Wales shall be
conclusive and binding upon it and may be enforced in any other jurisdiction.
Each Party irrevocably submits and agrees to submit to the exclusive
jurisdiction of the courts of England and Wales.

 

10.Counterparts.

 

This Agreement may be executed in two or more counterparts, each of which shall
be considered one and the same agreement and shall become effective when
counterparts have been signed by each of the Parties and delivered to the other
Party (including by means of electronic delivery or facsimile). For the
avoidance of doubt, neither Party shall be bound by any contractual obligation
to the other Party (including by means of any oral agreement) until all
counterparts to this Agreement have been duly executed by each of the Parties
and delivered to the other Party (including by means of electronic delivery).

 

11.Mutual Non-Disparagement.

 

Subject to any applicable legal obligation to do so in response to or compliance
with a subpoena, validly issued legal process or a request by a governmental or
regulatory authority, each of the Parties covenants and agrees that, during the
Standstill Period, neither Party nor any of its respective agents, subsidiaries,
affiliates, successors, assigns, principals, partners, members, general
partners, limited partners, officers, key employees or directors (collectively,
“Representatives”), shall publicly make ad hominem attacks or otherwise
disparage, defame, slander, or impugn the other Party or any of its Affiliates,
subsidiaries or advisors, or any of its or their current, former or future
officers, directors or employees or Representatives. In addition to other
remedies available in connection with any breach of this Agreement, nothing
shall prevent either Party or its Representatives from responding without
restriction to the other Party’s breach of this Section 11.

 



11

 

 

12.Confidentiality.

 

(a)           The Company hereby agrees that, for as long as the Investor
Affiliated Director (or any Investor Replacement Director) is a member of the
Board, such Investor Affiliated Director may share non-public information
entrusted to or obtained by such Investor Affiliated Director, as applicable, by
reason of his or her position as a director of the Company (collectively and
individually, the “Confidential Information”) with Investor; provided any such
disclosure of the Confidential Information is in accordance with all terms and
obligations of a customary non-disclosure agreement, in substantially the form
attached hereto as Exhibit C (the “NDA”), to be entered into by and between
Investor and the Company, which NDA shall be executed concurrently with this
Agreement. Except as otherwise provided herein, at all times while serving as a
director, the Investor Affiliated Director shall (A) comply with all policies,
codes and guidelines applicable to the Company’s directors, including, without
limitation, the Company Policies and (B) keep confidential and not disclose
Confidential Information. Investor will only be permitted to trade in the
securities of the Company (subject to applicable law, including federal
securities laws, and the terms hereof) (A) during any open window periods when
members of the Board are permitted to do so, provided that Investor is not in
possession of material non-public information during such open window period,
and (B) from and any time after the opening of the first open window period
following the date on which the Investor Affiliated Director (or any Investor
Replacement Director) ceases to serve on the Board. The Company will notify the
Investor in advance of any such open window trading periods.

 

(b)           Investor agrees that the Investor Affiliated Director (or any
Investor Replacement Director) shall not participate in any meeting or portion
of a meeting at which the Board or any committee thereof is discussing any
matter related to this Agreement, the NDA, Investor or its Affiliates. For the
avoidance of doubt, except as otherwise provided in this Section 12 and subject
to the prohibitions set forth in Section 2 hereof, Investor shall not be subject
to any formal or informal policy of the Company relating to the ability of
Investor to own or transact in any securities of the Company, including, without
limitation, the Company’s securities policy or anti-pledging policy.

 

(c)           The NDA shall further provide that any confidentiality obligations
pursuant to the NDA shall expire twelve (12) months after the date on which the
Investor Affiliated Director (or any Investor Replacement Director) ceases to
serve as a director of the Company; provided that Investor shall maintain in
accordance with the confidentiality obligations set forth therein any
Confidential Information constituting trade secrets for such longer time as such
information constitutes a trade secret of the Company as defined under 18 U.S.C.
§ 1839(3).

 

13.Public Announcements.

 

Promptly following the execution of this Agreement, the Company and Investor
shall announce this Agreement by means of a joint press release in substantially
the form attached hereto as Exhibit D (the “Press Release”). During the
Standstill Period, neither the Company nor Investor shall make or cause to be
made any public announcement or statement with respect to the subject of this
Agreement that is inconsistent with or contrary to the statements made in the
Press Release, except as required by law or the rules of any stock exchange or
with the prior written consent of the other Party. The Company acknowledges that
Investor may file this Agreement (a) as an exhibit to a Schedule 13D or Schedule
13D/A and (b) pursuant to any securities and/or exchange rules and regulations
that are applicable to Investor. The Company shall be given a reasonable
opportunity to review and comment on any Schedule 13D or Schedule 13D/A filing
made by Investor with respect to this Agreement prior to the filing with the
SEC, and Investor shall give reasonable consideration in good faith to any
reasonable comments of the Company. Investor acknowledges and agrees that the
Company will file this Agreement and file or furnish the Press Release with the
SEC as exhibits to a Current Report on Form 8-K (the “Company 8-K”) within two
(2) business days of the execution of this Agreement. Investor shall be given a
reasonable opportunity to review and comment on the Form 8-K made by the Company
with respect to this Agreement prior to the filing with the SEC, and the Company
shall give reasonable consideration in good faith to any reasonable comments of
Investor.

 



12

 

 

14.Expense Reimbursement.

 

Promptly following the execution and delivery of this Agreement and receipt of
documentation, the Company shall reimburse Investor for all reasonable
documented out-of-pocket fees and expenses incurred in connection with
Investor’s engagement with the Company, including the fees of its legal counsel,
financial advisor, public relations firm and proxy solicitor, in an amount not
to exceed $3,000,000 in the aggregate.

 

15.Entire Agreement; Amendment and Waiver; Successors and Assigns.

 

This Agreement (including its exhibits) and the NDA as executed contain the
entire understanding of the Parties with respect to subject matter thereof.
There are no restrictions, agreements, promises, representations, warranties,
covenants or undertakings between the Parties other than those expressly set
forth herein and therein. No modifications of this Agreement can be made except
in writing signed by an authorized representative of each of the Parties. No
failure on the part of any Party to exercise, and no delay in exercising, any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such Party
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law. The terms and conditions of
this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by the Parties and their respective successors, heirs, executors,
legal representatives, and permitted assigns. No Party shall assign this
Agreement or any rights or obligations hereunder without, with respect to
Investor, the prior written consent of the Company, and with respect to the
Company, the prior written consent of Investor. This Agreement is solely for the
benefit of the Parties and is not enforceable by any other persons or entities.

 

[The remainder of this page intentionally left blank]

 



13

 

 



IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.

 

 

VALARIS PLC       By: /s/ Michael T. McGuinty   Name: Michael T. McGuinty  
Title: Senior Vice President – General Counsel & Secretary  

 

LUMINUS MANAGEMENT, LLC   By: /s/ Shawn R. Singh   Name: Shawn R. Singh   Title:
General Counsel/CCO  

 



[Signature Page to Cooperation Agreement]

 





 

 



EXHIBIT A

 

CHARTER OF THE FINANCE COMMITTEE

 





 

 



CHARTER
FINANCE COMMITTEE
of
THE BOARD OF DIRECTORS
of
VALARIS PLC

 

(Adopted 18 October 2019)

Composition

 

The Finance Committee (the “Committee”) shall be composed of three or more
directors of Valaris plc (the “Company”). The Board of Directors (the “Board”)
may appoint and remove Committee members, including the Committee chair, in
accordance with the Company’s Articles of Association (“Articles”).

 

Authority

 

The Committee shall have the authority and be empowered, in accordance with its
judgment and subject to the requirements of applicable laws, rules or
regulations, to carry out those matters for which it is assigned responsibility
in this Charter or by resolution of the Board.

 

The Committee is empowered to retain persons having special competence as
necessary to assist the Committee in fulfilling its responsibilities.

 

Except as may be set forth in a resolution of the Board, the Committee will not
have authority to bind the Board to a decision and the existence of the
Committee does not preclude the Board from taking any actions with respect to
Capital Structure Activities (as defined in the “Responsibilities” section
below) or any of the other responsibilities of the Committee.

 

Nothing in this charter is intended to preclude or impair the protection
provided under English law for reliance by members of the Committee in their
independent judgment and to a reasonable degree on the competence and integrity
of reports and other information provided by others. While the Committee members
have the duties and responsibilities set forth in the Committee charter, nothing
contained in the Committee charter is intended to create, or should be construed
as creating, any responsibility or liability of the Committee members, except to
the extent otherwise provided under applicable laws, rules or regulations.

 

Meetings

 

The Committee is to meet as many times as the Committee deems necessary.
Meetings for the consideration of pertinent matters may be requested by (i) the
Committee chair, (ii) the CEO or (iii) the secretary on request of any two
members of the Committee. A majority of the members of the Committee shall
constitute a quorum at any meeting. The Committee shall report regularly to the
full Board with respect to its activities.

 



1

 

 



Procedures

 

The procedures governing operation of the Committee will be as set forth in the
Company’s Articles and Corporate Governance Policy as applicable to a special
committee of the Board of Directors, as such may be amended from time to time.
The Committee may establish additional procedures applicable to the Committee,
including with respect to the formation and delegation of authority to
sub-committees, in a manner not inconsistent with this Charter, the Company’s
Articles, the Company’s Corporate Governance Policy or applicable law or the
NYSE listing standards.

 

Attendance

 

All of the Company’s other directors shall be invited to attend Committee
meetings in a non-voting capacity, except where the Committee chair determines
that there is a specific reason to limit attendance at the meeting. As necessary
or desirable, the Committee chair may request that members of the management or
independent consultants be present at meetings of the Committee.

 

Minutes

 

The Secretary, Assistant Secretary of the Company or such person as shall be
designated by the Committee chair to act as Secretary will prepare the minutes
of each meeting and send a copy of the minutes to the Committee members and to
the directors who are not members of the Committee.

 

Responsibilities

 

The Committee shall be empowered in accordance with its judgment and subject to
the requirements of applicable laws, rules or regulations, to act in respect of
the following:

 

1.Review and evaluate, in conjunction with Executive Management, the Company’s
liquidity, balance sheet, capital allocation, asset portfolio management and
capital structure.

 

2.Make recommendations to the Board regarding actions to be considered in
furtherance of optimizing the Company’s use of capital and its capital
structure, which may include, among other things, capital structure changes; the
issuance of new equity, bonds or other securities; entry into new (or
modifications of existing) credit agreements; dividends; repurchases or tenders
for equity, bonds or other securities; or asset sales (together with other
similar transactions that may be considered by the Committee, the “Capital
Structure Activities”).

 

3.Oversee the execution strategy and the execution of Capital Structure
Activities approved by the Board.

 

4.Provide the Board with periodic updates on the Committee’s activities.

 



2

 

 

5.Conduct an annual evaluation of the performance of the Committee and implement
such measures as may be deemed appropriate to improve the performance and
administration of the Committee.

 

6.Review on an annual basis the Committee Charter and recommend to the Board any
appropriate changes in the duties of the Committee or revisions to the Committee
Charter.

 



3

 

 

EXHIBIT B

 

FORM OF RESIGNATION LETTER

 





 

 

VALARIS PLC

ADVANCE RESIGNATION LETTER

 

January 24, 2020

 

Board of Directors

Valaris plc

110 Cannon Street

London, EC4N 6EU, United Kingdom

Attention: The Board of Directors of Valaris plc

 

Dear Ladies and Gentlemen:

 

In accordance with Section 1(g)(iii) of that certain cooperation and support
agreement, dated as of January 24, 2020, by and among Valaris plc (the
“Company”) and Luminus Management, LLC (“Luminus”) (the “Cooperation and Support
Agreement”), I hereby irrevocably tender my resignation as a director of the
board of directors of the Company (the “Board”) and a member of all applicable
committees of the Board; provided that this resignation shall be effective upon
and only in the event that: (i)(A) a Minimum Ownership Event (as defined in the
Cooperation and Support Agreement) has occurred, (B) Luminus materially breaches
the Cooperation and Support Agreement (after the Company provides a reasonably
detailed written notice of such breach to Luminus and a reasonable opportunity
for Luminus to cure such breach) or (C) Luminus or any of its affiliates
nominates one (1) or more candidates for election to the Board at the Company’s
2021 annual general meeting of shareholders and (ii) the Board shall have
accepted such resignation, which acceptance shall be made within the sole and
absolute discretion of the Board.

 

This resignation may not be withdrawn by me at any time.

 

Also in accordance with the Cooperation and Support Agreement:

 

(i)        I hereby agree to be bound by, and will comply with, all current
policies, codes and guidelines applicable to Company directors, including the
Company’s securities trading policy, share ownership guidelines, code of conduct
and corporate governance principles.

 

(ii)       I hereby agree that if, in the exercise of its fiduciary duties and
after consulting with its legal counsel, the Board determines in good faith that
I have a conflict of interest or an appearance of a conflict of interest (it
being understood that Luminus’ ownership of the Company’s Class A ordinary
shares, par value $0.40 per share (the “Ordinary Shares”) will not, in and of
itself, be an appearance of or an actual conflict of interest) with respect to
(i) a matter concerning Luminus or the Cooperation and Support Agreement, (ii)
any action taken in response to actions taken or proposed by Luminus or its
controlled Affiliates (as defined in the Cooperation and Support Agreement),
(iii) any proposed bilateral transaction between the Company and Luminus or its
controlled Affiliates that is not otherwise restricted by the Cooperation and
Support Agreement and (iv) Luminus’ ownership of securities of the Company other
than the Ordinary Shares, then the Board may, by majority vote of the members of
the Board (but excluding me) recuse me from any committee meeting (including the
Finance Committee) or the portion of any Board meeting at which any such
committee or the Board is discussing such matter that is related to the conflict
of interest, and the Company may withhold from me any Board or committee
material distributed to the directors in connection with such recusal.

 





 

 

I confirm that I have no claims against the Company for breach of contract,
compensation for loss of office or on any other account whatsoever. I confirm
that there is no agreement or arrangement pursuant to which the Company has or
could have any obligation to me including any claim for remuneration or
expenses, except (i) as set forth in the Cooperation and Support Agreement;
(ii) in relation to any remuneration (of any kind, including, without
limitation, any salary, awards benefits, or indemnities) for my service as a
director of the Company that was accrued, earned, vested or deferred before the
date hereof and remains unpaid and due to me as of the date hereof; and (iii) in
accordance with the Company’s reimbursement of my out-of-pocket expenses,
incurred prior to the date hereof, on the same basis as all other directors of
the Company. To the extent that any such claim exists or may exist (except for
any claim excepted in the preceding sentence), I hereby irrevocably waive such
claim and release the Company from any liability it has or may have in respect
thereof.

 

[Remainder of page intentionally left blank.]

 





 



 

  Sincerely,           Adam Weitzman

 





 

 



EXHIBIT C

 

NON-DISCLOSURE AGREEMENT

 





 

 

 

CONFIDENTIAL

 

January 24, 2020

 

Luminus Management, LLC

1700 Broadway, 26th Floor

New York, NY 10019

Attention: Shawn Singh

 

Re: Non-Disclosure Agreement

Ladies and Gentlemen:

 

1.Valaris plc, a public limited company incorporated under the laws of England
and Wales (the “Company”), understands and agrees that, subject to the terms of,
and in accordance with, this letter agreement (this “Agreement”), Adam Weitzman
(the “Investor Affiliated Director”) may, if and to the extent the Investor
Affiliated Director desires to do so, disclose information that the Investor
Affiliated Director obtains while serving as a director on the board of
directors of the Company (the “Board”) to Luminus Management, LLC, a limited
liability company organized under the laws of Delaware (together with its
affiliates (which for purposes of this Agreement shall have the meaning set
forth in Rule 12b-2 promulgated by the SEC under the Securities Exchange Act of
1934, as amended), “you” or the “Investor,” and together with the Investor
Affiliated Director, the “Investor Parties”), and any of your Investor
Representatives (as hereinafter defined), and may discuss such information with
you and your Investor Representatives, subject to the terms and conditions of
this Agreement. As a result, you may receive certain non-public information
regarding the Company that constitutes Confidential Material (as hereinafter
defined). You acknowledge that the Confidential Material is proprietary to the
Company and may include price-sensitive information, trade secrets, proprietary
information or other business information the disclosure of which would
reasonably be expected to harm the Company. In consideration for, and as a
condition of, the Confidential Material being furnished to you and any Investor
Representative, you agree to treat confidentially any and all non-public or
proprietary information concerning or relating to the Company or any of its
affiliates that is furnished by the Investor Affiliated Director, or by or on
behalf of the Company, to the Investor, any affiliate of the Investor or any
employees, partners, managing directors, managers, officers, directors, agents,
consultants, accountants or financial or legal or other advisors of the Investor
or any of its affiliates (each of the foregoing that receives Confidential
Material from the Company, the Investor, the Investor Affiliated Director, other
than the Investor, an “Investor Representative”), regardless of the form in
which such information is communicated or maintained (including, without
limitation, in written or electronic format or orally, gathered by visual
inspection or otherwise), together with any notes, reports, analyses, models,
forecasts, compilations, studies, interpretations, files, records or other
documents or material, or extracts thereof containing, referring or relating to,
based upon or derived from, such information, in whole or in part (all of the
foregoing, collectively, the “Confidential Material”). This letter agreement
shall become effective upon the execution and delivery of the parties of that
certain settlement agreement (the “Settlement Agreement”), dated as of January
24, 2020, among the Company and Investor.

 





 

 

2.The term “Confidential Material” does not include information that (i) was
already in the possession of the Investor Affiliated Director, the Investor or
any Investor Representative prior to the date hereof; (ii) is received on a
non-confidential basis from a source other than the Investor Affiliated
Director, the Company, any affiliates of the Company, employees, directors,
agents, financial or other advisors or representatives of the Company or such
affiliates, or representatives of the Company’s and such affiliates’ agents or
advisors (each of the foregoing, other than the Company and the Investor
Affiliated Director, a “Company Representative”); provided that the source of
such information was not known by the Investor Party recipient to be bound by a
confidentiality agreement with or other contractual, legal, statutory,
regulatory (including by virtue of stock exchange rules), fiduciary or other
obligation of confidentiality to the Company or any other person with respect to
such information at the time the same was disclosed; (iii) is or becomes
generally available to the public other than as a result of a disclosure by you,
the Investor Affiliated Director or any Investor Representative in violation of
this Agreement or any other obligation of confidentiality to the Company or any
of its affiliates; or (iv) is independently developed by you, the Investor
Affiliated Director or any Investor Representative without use of or reference
to any Confidential Material.

 

3.It is understood that the Investor may disclose Confidential Material only to
those Investor Representatives that require such material for the purpose of
facilitating confidential communications between the Investor and the Authorized
Representatives (as hereinafter defined), evaluating the Confidential Material
to advise the Investor, or evaluating investments in the Company’s Class A
ordinary shares, par value $0.40 per share (the “Ordinary Shares”), owned by the
Investor. You agree that the Confidential Material will be kept strictly
confidential by the Investor Representatives in accordance with the terms of
this Agreement and, except with the specific prior written consent of the
Company or as expressly otherwise permitted by the terms hereof, will not be
disclosed by any Investor Representative to any person, unless such other person
is any of the Investor Parties or an Investor Representative who is permitted to
receive Confidential Material under the terms of this Agreement. The Investor
further agrees that (i) prior to furnishing Confidential Material to any
Investor Representative, Investor shall advise any Investor Representative
receiving Confidential Material of such Investor Representative’s obligations to
keep such information confidential under the terms of this Agreement and (ii)
the Investor shall be responsible to the Company for any breach or violation by
any Investor Representative of the terms of this Agreement as if such Investor
Representative was a party hereto.

 

4.Notwithstanding anything in this Agreement to the contrary (but subject to the
succeeding paragraph), in the event that the Investor or any Investor
Representative is requested or required by applicable law (including the rules
and regulations of any securities exchange) in connection with a legal,
judicial, regulatory or administrative investigation or proceeding, by oral
questions, interrogatories, requests for information or documents, subpoena,
civil investigative demand or similar process, to disclose the Confidential
Material, it is agreed that the Investor may, without liability hereunder,
furnish that portion (and only that portion) of the Confidential Material that
the Investor or such Investor Representative, as applicable, is advised by
reputable outside legal counsel that it is legally required to disclose;
provided that the Investor will, to the extent permitted by applicable law, (i)
provide the Company with prompt (and, in any event, prior to any disclosure)
written notice of such event and the terms and circumstances surrounding such
event so that the Company may seek a protective order or other appropriate
remedy or waive compliance with the applicable provisions of this Agreement by
the Investor or Investor Representative, (ii) in the event the Company
determines to seek such protective order or other remedy, reasonably cooperate
with the Company (at the Company’s request and sole cost and expense) in seeking
such protective order or other remedy and (iii) use reasonable efforts, at the
Company’s sole cost and expense, to assist the Company in obtaining reasonable
assurance that confidential treatment is accorded to any Confidential Material
so furnished; provided, further, that nothing in this Section 4 shall be
construed to require you or the Investor Representatives to undertake litigation
or other legal proceedings or to incur any out-of-pocket expenses. In no event
will the Investor or any Investor Representative, as applicable, oppose any
action by the Company to obtain a protective order or other relief to prevent
the disclosure of the Confidential Material or to obtain reliable assurance that
confidential treatment will be afforded to the Confidential Material.

 



2

 

 

5.It is understood that there shall be no “requirement of applicable law or
regulation” and no “request or requirement in connection with a legal, judiciary
or administrative investigation or proceeding” that would permit the Investor or
any Investor Representative to disclose any Confidential Material if such
requirement arises solely from the fact that, absent such disclosure, the
Investor or such Investor Representative, as applicable, would be prohibited
from purchasing, selling, or engaging in derivative or other transactions with
respect to, equity or debt securities of the Company or otherwise proposing or
making an offer to do any of the foregoing or making any offer, including any
tender offer, or the Investor would be unable to file any proxy materials in
compliance with Section 14(a) of the Securities Exchange Act of 1934, as
amended, or the rules promulgated thereunder.

 

6.The Investor is aware, and will advise its Investor Representatives, that
applicable securities laws restrict persons with material, non-public
information concerning the Company or any of its affiliates (including matters
that may be the subject of this Agreement) from purchasing or selling equity or
debt securities of the Company or any of its subsidiaries (including any
derivative transactions with respect to equity or debt securities of the
Company), or from communicating such information to any other person under
circumstances in which it is reasonably foreseeable that such other person is
likely to purchase or sell such securities. The Investor further agrees to
instruct the Investor Representatives not to trade in equity or debt securities
of the Company or any of its subsidiaries in violation of applicable law while
in possession of any Confidential Material. The Company and the Investor each
acknowledge and agree that the Investor Parties will only be permitted to trade
in the equity or debt securities of the Company or any of its subsidiaries,
subject to applicable law and the terms of the Settlement Agreement, (1) during
any open window periods when members of the Board are permitted to do so
(provided that Investor is not in possession of any Confidential Material that
constitutes material, non-public information) and (2) from and any time after
the opening of the first open window period following the date on which the
Investor Affiliated Director ceases to serve on the Board; provided that the
Company agrees to notify the Investor in advance of any such open window trading
periods. The Company shall not be responsible for compliance with applicable
laws by the Investor or any Investor Representative.

 



3

 

 

7.The Investor understands and acknowledges that (x) neither the Company nor any
Company Representative makes any representation or warranty, express or implied,
as to the accuracy or completeness of the Confidential Material or any other
information provided or made available to the Investor, the Investor Affiliated
Director or any Investor Representative by or on behalf of the Company, and (y)
neither the Company nor any of the Company Representatives shall have any
liability to the Investor, the Investor Affiliated Director or any other person,
including the Investor Representatives, resulting from, the review or use of, or
reliance on, Confidential Material or such other information by the Investor,
the Investor Affiliated Director, any Investor Representative or other person.
This Agreement does not create any obligation of the Company to provide any
Confidential Material or other information to any of the Investor Parties.

 

8.At any time after the date on which the Investor Affiliated Director ceases to
serve as a director of the Company, upon the request of the Company for any
reason, the Investor shall promptly, and in no event later than seven (7)
business days after such request, deliver or cause to be delivered to the
Company (or, at the Investor’s option, destroy, with such destruction to be
confirmed promptly in writing (including by e-mail)) all copies of Confidential
Material in the possession of the Investor and any Investor Representative,
except to the extent copies are (a) required to be maintained by the Investor or
any Investor Representative to assure compliance with applicable laws or
regulations or (b) necessary to comply with bona-fide, general document
retention policies or electronic backup and archival procedures maintained in
the ordinary course of business. Notwithstanding the return or destruction of
Confidential Material, the Investor and any Investor Representatives shall
continue to be bound by their respective obligations of confidentiality and
other obligations hereunder during the Term (as hereinafter defined).

 

9.The Confidential Material is and shall remain the sole property of the
Company. The Investor agrees that the Company has not granted Investor, the
Investor Affiliated Director or any Investor Representative any license,
copyright or similar right with respect to any of the Confidential Material or
any other information provided to you, the Investor Affiliated Director or any
Investor Representative by or on behalf of the Company or any Company
Representative.

 

10.Unless otherwise agreed to by the Company in writing, the Investor and any
Investor Representatives shall not, directly or indirectly, initiate contact or
communication with any Company Representative other than (i) directors of the
Company, (ii) the Company’s Chief Executive Officer, Chief Financial Officer or
General Counsel (the “Authorized Representatives”) or (iii) any legal or
financial advisor to the Company designated in writing by any of the foregoing,
concerning Confidential Material or seek any information in connection therewith
from any such person other than by contacting one or more of the Authorized
Representatives; provided that the foregoing restriction shall not apply to the
Investor Affiliated Director (or any replacement therefore, if applicable).

 



4

 

 

11.It is understood and agreed that the Investor Affiliated Director shall not
disclose to you or your Investor Representatives any Legal Advice (as
hereinafter defined) that may be included in the Confidential Material with
respect to which such disclosure would constitute waiver of the Company’s
attorney-client privilege or attorney work product privilege; provided, however,
that the Investor Affiliated Director may provide such disclosure of Legal
Advice if the Investor Affiliated Director shall not have taken any action, or
failed to take any action, that has the purpose or effect of waiving
attorney-client privilege or attorney work product privilege with respect to any
portion of such Legal Advice and if reputable outside legal counsel provides the
Company with a written opinion that such disclosure will not waive the Company’s
attorney client privilege or attorney work product privilege with respect to
such Legal Advice. “Legal Advice” as used herein shall be solely and exclusively
limited to the advice provided by legal counsel (whether in house or outside
counsel) and shall not include factual information or the formulation or
analysis of business strategy that in either case is not protected by the
attorney-client, attorney work product privilege or any other applicable
privilege.

 

12.All obligations under this Agreement shall automatically terminate twelve
(12) months after the date on which the Investor Affiliated Director (or any
replacement therefor) ceases to serve as a director of the Company (the “Term”);
provided that such termination shall not relieve any party hereto from its
responsibilities in respect of any breach of this Agreement prior to such
termination; provided, further, that the Investor shall maintain, in accordance
with the confidentiality obligations set forth herein, any Confidential Material
constituting trade secrets for such longer time as such information constitutes
a trade secret of the Company as defined under 18 U.S.C. § 1839(3).

 

13.Investor acknowledges and agrees that irreparable injury to the Company would
occur in the event of an actual breach by an Investor Party of this Agreement
and that such injury would not be adequately compensable by the remedies
available at law (including the payment of money damages). It is accordingly
agreed that the Company shall be entitled to specific enforcement of, and
injunctive relief to prevent any breach of, the terms hereof (without the
requirement of posting a bond or other security), and Investor will not take
action, directly or indirectly, in opposition to the Company seeking such relief
on the grounds that any other remedy or relief is available at law or in equity.
This Section 13 is not the exclusive remedy for violation of this Agreement.

 

14.This Agreement is to be governed by the laws of England or Wales. Any matter,
claim or dispute arising out of or in connection with this Agreement, whether
contractual or non-contractual, is to be governed by and determined in
accordance with such law. The courts of England and Wales are to have exclusive
jurisdiction to settle any dispute, whether contractual or non-contractual,
arising out of or in connection with this Agreement. Any proceeding, suit or
action arising out of or associated with this Agreement or the negotiation,
existence, validity or enforceability of this Agreement, whether contractual or
non-contractual (“Proceedings”) shall be brought only in the courts of England
and Wales. Each party hereto waives (and agrees not to raise) any objection, on
the ground of forum non conveniens or on any other ground, to the taking of
Proceedings in the courts of England and Wales. Each Party also agrees that a
judgment against it in Proceedings brought in England and Wales shall be
conclusive and binding upon it and may be enforced in any other jurisdiction.
Each party hereto irrevocably submits and agrees to submit to the exclusive
jurisdiction of the courts of England and Wales.

 



5

 

 

15.Each of the Company and Investor hereby represent and warrant that (i) it has
all requisite corporate or other power and authority to execute and deliver this
Agreement and to perform its respective obligations hereunder, (ii) this
Agreement has been duly authorized, executed and delivered by it, and is a valid
and binding obligation, enforceable against the Investor in accordance with its
terms, (iii) this Agreement will not result in a violation of any terms or
conditions of any agreements to which it is a party or by which it may otherwise
be bound or of any law, rule, license, regulation, judgment, order or decree
governing or affecting it, and (iv) the entry into this Agreement by it does not
require approval by any owners or holders of any equity interest in it (except
as has already been obtained).

 

16.This Agreement may be executed in two (2) or more counterparts, each of which
shall be considered one and the same agreement and shall become effective when
counterparts have been signed by each of the parties hereto and delivered to the
other party hereto (including by means of electronic delivery or facsimile). For
the avoidance of doubt, neither party hereto shall be bound by any contractual
obligation to the other party hereto (including by means of any oral agreement)
until all counterparts to this Agreement have been duly executed by each of the
parties hereto and delivered to the other party hereto (including by means of
electronic delivery).

 

17.If any term, provision, covenant or restriction of this Agreement is held by
a court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. The parties hereto agree to use their commercially reasonable
best efforts to agree upon and substitute a valid and enforceable term,
provision, covenant or restriction for any of such that is held invalid, void or
enforceable by a court of competent jurisdiction.

 

18.This Agreement and the Settlement Agreement contain the entire understanding
of the parties hereto with respect to the matters provided for herein. There are
no restrictions, agreements, promises, representations, warranties, covenants or
undertakings between the parties hereto other than those expressly set forth
herein and therein. No modifications of this Agreement can be made except in
writing signed by an authorized representative of each of the parties hereto. No
failure on the part of any party to exercise, and no delay in exercising, any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such party
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law. The terms and conditions of
this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by the parties hereto and their respective successors, heirs,
executors, legal representatives, and permitted assigns. No party hereto shall
assign this Agreement or any rights or obligations hereunder without, with
respect to Investor, the prior written consent of the Company, and with respect
to the Company, the prior written consent of Investor. This Agreement is solely
for the benefit of the parties hereto and the Company’s affiliates and is not
enforceable by any other persons or entities.

 



6

 

 

19.Any notices, consents, determinations, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); (iii) upon confirmation of receipt, when
sent by email (provided such confirmation is not automatically generated); or
(iv) one (1) business day after deposit with a nationally recognized overnight
delivery service, in each case properly addressed to the party hereto to receive
the same. The addresses and facsimile numbers for such communications shall be:

 

If to the Company:     Valaris plc   110 Cannon Street   London, EC4N 6EU,
United Kingdom   Attention: Michael T. McGuinty   Email:
michael.mcguinty@valaris.com

 

With a copy (which shall not constitute notice) to:

 

  Skadden, Arps, Slate, Meagher & Flom LLP 4 Times Square   New York, NY 10036  
Attention: Richard J. Grossman Telephone: (212) 735-2116   Facsimile: (917)
777-2116



    Email:Richard.Grossman@skadden.com  

 

  and

 

  Slaughter and May   One Bunhill Row   London, EC1Y 8YY   United Kingdom  
Attention: Hywel Davies and Christian Boney   Email:
hywel.davies@slaughterandmay.com     christian.boney@slaughterandmay.com

 



7

 

 

If to the Investor:     Luminus Management, LLC   1700 Broadway, 26th Floor  
New York, NY 10019   Attention: Shawn Singh   Email: ssingh@luminusmgmt.com

 

With a copy (which shall not constitute notice) to:     Schulte Roth & Zabel LLP
  919 Third Avenue   New York, NY 10022   Attention: Marc Weingarten and Eleazer
Klein Email: marc.weingarten@srz.com     eleazer.klein@srz.com

 



8

 

 

Please confirm your agreement with the foregoing by signing and returning one
copy of this Agreement to the undersigned, whereupon this Agreement shall become
a binding agreement among each of the parties hereto.

 

  Very truly yours,       VALARIS PLC      



  By:  



  Name: Michael T. McGuinty   Title: Senior Vice President – General Counsel &
Secretary

 



[Signature Page to Non-Disclosure Agreement]

 





 

 

Confirmed and agreed to as of the date first above written:

 

LUMINUS MANAGEMENT LLC     By:                  Name: Title:

 

[Signature Page to Non-Disclosure Agreement]

 





 

 



EXHIBIT D

 

JOINT PRESS RELEASE

 





 

 



 [tm205873d1_ex10-1img001.jpg]

110 Cannon Street

London, England EC4N 6EU

www.valaris.com

Press Release

 

Valaris Appoints Adam Weitzman to Board of Directors

 

Comprehensive Board Refreshment Program Appoints Mr. Weitzman and Two
Independent Directors in the Last Three Months

 

Luminus Management Commits to Support Slate of Directors at 2020 Annual Meeting
of Valaris Shareholders

 

London, January 27, 2020 … Valaris plc (NYSE: VAL) (“Valaris” or the “Company”)
today announced that, as part of the Board’s comprehensive refreshment program,
it has agreed to appoint Adam Weitzman to its Board of Directors. Mr. Weitzman
will also serve on the Finance Committee, to assist in the Board’s oversight of
the Company’s capital structure and financial strategies, as well as the
Compensation Committee. With this appointment, the Valaris Board of Directors
will be comprised of 12 directors, 11 of whom will stand for re-election at the
Company’s 2020 Annual General Meeting of Shareholders.

 

Mr. Weitzman, a Partner at Luminus Management, LLC (“Luminus”), has been
investing in offshore drilling companies and other energy-related public
companies for more than a decade. He brings with him an expertise in debt and
equity capital markets, asset allocation and risk management. Luminus owns
approximately 18.7% of the outstanding shares of Valaris.

 

Carl G. Trowell, Executive Chairman of the Board of Directors, said, “We welcome
Adam to the Board and appreciate Luminus’ ongoing support for the Company. After
extensive discussions with Luminus, we have aligned on the Company’s capital
allocation priorities going forward, including the importance of optimizing our
financial runway and liquidity position, and utilizing the tools available to
the Company to create additional long-term shareholder value. We remain focused
on delivering the merger-related synergies and additional cost savings we
previously announced, and capitalizing on increasing customer demand and higher
day rates. As we execute our long-term strategy, we look forward to benefitting
from Adam’s capital markets expertise and his perspective as a representative of
our largest shareholder.”

 

Mr. Weitzman said, “Luminus applauds Valaris’ recent moves to augment the Board,
and we are pleased to have reached a comprehensive agreement with Valaris. We
look forward to contributing to the Company’s ongoing efforts to solidify its
position as the leading offshore driller. We appreciate the Board’s
responsiveness to our concerns, including the appointment of three new directors
with impressive expertise in capital structure and capital markets, and the
formation of the Finance Committee. I look forward to working closely with the
entire Board to advance our shared goal of driving long-term shareholder value.”

 

The appointment of Mr. Weitzman is part of the Company’s comprehensive Board
refreshment and corporate governance enhancement efforts, including (1) the
addition of Georges Lambert and Frederick Arnold as new independent directors,
augmenting the Board’s expertise in equity and debt capital markets and
corporate governance; (2) the announcement of three directors stepping down; (3)
a commitment to appoint an independent Chairman in 2020; and (4) the formation
of the Finance Committee.

 





 

 

In connection with Mr. Weitzman’s appointment, Valaris has entered into an
agreement with Luminus under which Luminus has agreed, among other things, to
maintain certain minimum ownership levels in order to retain its Board seat and
to support the Company’s director slate at the 2020 Annual General Meeting of
Valaris shareholders. The agreement will be filed by the Company on a Form 8-K
with the U.S. Securities and Exchange Commission.

 

About Adam Weitzman

 

Adam Weitzman is a Partner at Luminus Management, where he has worked since
2008. At Luminus, Mr. Weitzman oversees portfolios which invest across the
capital structure of Offshore Drilling, Mining, Refining, and Solar companies.
Mr. Weitzman is also part of the firm’s risk working group. Previously, Mr.
Weitzman worked at SAC Capital Management, where he was an analyst for a
long/short equity strategy. Prior to that, Mr. Weitzman was an investment banker
at Goldman Sachs, where he advised on M&A and financing transactions for
diversified industrial companies. Mr. Weitzman graduated from the University of
Pennsylvania, Summa Cum Laude, with a Bachelor of Science in Economics from The
Wharton School.

 

About Valaris plc

 

Valaris plc (NYSE: VAL) is the industry leader in offshore drilling services
across all water depths and geographies. Operating a high-quality rig fleet of
ultra-deepwater drillships, versatile semisubmersibles and modern shallow-water
jackups, Valaris has experience operating in nearly every major offshore basin.
With an unwavering commitment to safety and operational excellence, and a focus
on technology and innovation, Valaris was rated first in total customer
satisfaction in the latest independent survey by EnergyPoint Research - the
ninth consecutive year that the Company has earned this distinction. Valaris plc
is an English limited company (England No. 7023598) with its corporate
headquarters located at 110 Cannon Street, London EC4N 6EU. To learn more, visit
our website at www.valaris.com.

 

Forward-Looking Statements

 

Statements contained in this press release that are not historical facts are
forward-looking statements within the meaning of Section 27A of the Securities
Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934,
as amended. Forward-looking statements include words or phrases such as
“anticipate,” “believe,” “estimate,” “expect,” “intend,” “plan,” “project,”
“could,” “may,” “might,” “should,” “will” and similar words and specifically
include statements involving synergies and future cost savings; anticipated
benefits, opportunities and effects of the merger between Ensco and Rowan;
expected financial performance; optimization of capital structure; and general
market, business and industry conditions, trends and outlook. The
forward-looking statements contained in this press release are subject to
numerous risks, uncertainties and assumptions that may cause actual results to
vary materially from those indicated, including actions by regulatory
authorities, rating agencies or other third parties; actions by our security
holders; costs and difficulties related to the integration of Ensco and Rowan
and the related impact on our financial results and performance; our ability to
repay debt and the timing thereof; availability and terms of any financing;
commodity price fluctuations, customer demand, new rig supply, downtime and
other risks associated with offshore rig operations, relocations, severe weather
or hurricanes; changes in worldwide rig supply and demand, competition and
technology; future levels of offshore drilling activity; governmental action,
civil unrest and political and economic uncertainties; terrorism, piracy and
military action; risks inherent to shipyard rig construction, repair,
maintenance or enhancement; possible cancellation, suspension or termination of
drilling contracts as a result of mechanical difficulties, performance, customer
finances, the decline or the perceived risk of a further decline in oil and/or
natural gas prices, or other reasons, including terminations for convenience
(without cause); our ability to enter into, and the terms of, future drilling
contracts; any failure to execute definitive contracts following announcements
of letters of intent, letters of award or other expected work commitments; the
outcome of litigation, legal proceedings, investigations or other claims or
contract disputes; governmental regulatory, legislative and permitting
requirements affecting drilling operations; our ability to attract and retain
skilled personnel on commercially reasonable terms; environmental or other
liabilities, risks or losses; debt restrictions that may limit our liquidity and
flexibility; and cybersecurity risks and threats. In addition to the numerous
factors described above, you should also carefully read and consider “Item 1A.
Risk Factors” in Part I and “Item 7. Management's Discussion and Analysis of
Financial Condition and Results of Operations” in Part II of our most recent
annual report on Form 10-K, as updated in our subsequent quarterly reports on
Form 10-Q, which are available on the SEC's website at www.sec.gov or on the
Investor Relations section of our website at www.valaris.com. Each
forward-looking statement speaks only as of the date of the particular
statement, and we undertake no obligation to publicly update or revise any
forward-looking statements, except as required by law.

 





 

 

Important Additional Information and Where to Find It

 

In connection with the Company’s 2020 annual general meeting of shareholders
(the “Annual Meeting”), the Company will file a proxy statement (the “Proxy
Statement”) with the SEC in connection with the solicitation of proxies for the
Annual Meeting. SHAREHOLDERS ARE URGED TO READ THE PROXY STATEMENT (INCLUDING
ANY AMENDMENTS OR SUPPLEMENTS THERETO) AND ANY OTHER RELEVANT DOCUMENTS THAT THE
COMPANY WILL FILE WITH THE SEC CAREFULLY IN THEIR ENTIRETY WHEN THEY BECOME
AVAILABLE BECAUSE THEY WILL CONTAIN IMPORTANT INFORMATION.

 

Shareholders will be able to obtain, free of charge, copies of the Proxy
Statement, any amendments or supplements thereto and any other documents when
filed by the Company with the SEC in connection with the Annual Meeting at the
SEC’s website (http://www.sec.gov), at the Company’s website
(https://www.valaris.com/investors/ financials/sec-filings/default.aspx) or by
contacting Investor Relations by phone at 713-789-1400, by email at
ir.hdqrs@valaris.com or by mail at Valaris plc, Attention: Investor Relations,
5847 San Felipe, Suite 3300, Houston, Texas 77057.

 

Participants in the Solicitation

 

The Company and its directors, executive officers and certain other members of
management may be deemed to be participants in the solicitation of proxies from
shareholders in connection with the Annual Meeting. Additional information
regarding the identity of these potential participants and their direct or
indirect interests, by security holdings or otherwise, will be set forth in the
Proxy Statement and other materials to be filed with the SEC in connection with
the Annual Meeting. Information relating to the foregoing can also be found in
the Company’s definitive proxy statement for its 2019 annual general meeting of
shareholders (the “2019 Proxy Statement”), filed with the SEC on March 29, 2019.
To the extent holdings of the Company’s securities by such potential
participants (or the identity of such participants) have changed since the
information printed in the 2019 Proxy Statement, such information has been or
will be reflected on statements of changes in beneficial ownership on Forms 3, 4
and 5 filed with the SEC. You may obtain free copies of these documents using
the sources indicated above.

 

Investor & Media Contacts

 

Nick Georgas

Vice President – Investor Relations and Corporate Communications

+1-713-430-4607

 

Tim Richardson

Manager – Investor Relations

+1-713-430-4490

 





 